DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teeny et al. (US Pub. No. 2006/0195105; hereinafter Teeny).
	Teeny discloses the following regarding claim 1: a glenoid positioning device comprising: a hub (central portion of element 50) with a reference through-hole (52) and comprising three housings (openings holding elements 58) arranged radially (Figs. 5-9; paras. 0017-0018); three slide elements (58) slidably housed within said three housings respectively (Figs. 5-9; paras. 0015-0018), said three slide elements being configured to interact with a glenoid cavity (Figs. 5-9, where elements 58 would be fully capable of interacting with a glenoid cavity upon their radial expansion); wherein said three slide elements are configured to be radially extended or retracted to identify a circular area of a glenoid cavity (paras. 0015-0018).  
	Alternatively, Teeny discloses the following regarding claim 1: a glenoid positioning device comprising: a hub (central portions of element 82) with a reference through-hole (86) and comprising three housings (openings holding elements 84, 85) arranged radially (Figs. 10-12; paras. 0021-0022); three slide elements (84, 85) slidably housed within said three housings respectively (Figs. 10-12; paras. 0021-0022), said three slide elements being configured to interact with a glenoid cavity (Figs. 10-12, where elements 84, 85 would be fully capable of interacting with a glenoid cavity upon their radial expansion); wherein said three slide elements are configured to be radially extended or retracted to identify a circular area of a glenoid cavity (paras. 0021-0022).
	Please note that claim recitations defining how and where the applicant' s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Teeny is applied to the ball and socket joint of the hip (para. 0014), and would be fully capable of being applied to the ball and socket joint of the shoulder, comprising the glenoid.
Teeny discloses the following regarding claim 2: the glenoid positioning device according to claim 1, further comprising: a central spindle (28, 36 and/or 90, 96) axially associated with said hub (along the longitudinal axis of the hub) and rotatable therein (paras. 0015, 0022); three connection bars (60 and/or solid bar portions along element 88) connecting each of said three slide elements with said central spindle, respectively (Figs. 5-7, 11-12; paras. 0015-0018, 0021-0022); wherein said three slide elements are configured to be radially extended or retracted by the action of said three connection bars operated by a rotation of said central spindle (Figs. 5-7, 11-12; paras. 0015-0018, 0021-0022).  
Teeny discloses the following regarding claim 3: the glenoid positioning device according to claim 1, wherein a first slide element and a second slide element of said three slide elements are substantially opposite each other (please see annotated Figure A below, for the positions of the slide elements of Figs. 5-12), and wherein said first slide element and said second slide element comprise respective protruding ends (lateral ends of elements 58 and/or 85) configured to externally grasp a glenoid portion of a scapula (paras. 0015-0018, 0021-0022).  

    PNG
    media_image1.png
    350
    563
    media_image1.png
    Greyscale

Figure A.

Teeny discloses the following regarding claim 4: the glenoid positioning device according to claim 3, wherein a third slide element (Figure A) of said three slide elements is aligned substantially transversally to said first slide element and to said second slide element (Figure A), said third slide element being configured to provide a visual reference at its own end (Figs. 8, 10, where the third slide element can be seen by the user to provide a visual reference).  
Teeny discloses the following regarding claim 5: the glenoid positioning device according to claim 3, wherein said protruding ends comprise internal surfaces (lower surfaces of the protruding ends) that are machined so as to increase friction with a bone surface (paras. 0017, 0021).
Teeny discloses the following regarding claim 6: the glenoid positioning device according to any one of claim 2, wherein said hub and said central spindle comprise respective reference through-holes (40, 52 and/or 86, 95) that are axially aligned and configured for the axial insertion of a reference (Figs. 5-7, 11-12).
Teeny discloses the following regarding claim 7: the glenoid positioning device according to claim 6, wherein said hub and said central spindle comprise respective side access slots (openings on the upper sides of elements 50, 36 and/or 82, 90 that allow access to the through-holes, 40, 52 and/or 86, 95) to said respective reference through-holes (Figs. 5-7, 10-12), said side access slots being aligned to each other (in the vertical direction) for an angular position of said rotation of said central spindle (Figs. 5-7, 10-12; paras. 0015-0018, 0021-0022), to allow the removal of said glenoid positioning device from said reference positioned in the glenoid cavity (paras. 0015-0018, 0021-0022, as the components are unscrewed from each to allow for removal).
Teeny discloses the following regarding claim 8: the glenoid positioning device according to any one of claim 2, wherein said slide elements are configured to be extended or retracted (paras. 0015-0018, 0021-0022) with respective ends (lateral ends of elements 58 and/or 84, 85) lying on a same circumference, said circumference having a radius that is variable with said rotation of said central spindle (paras. 0015-0018, 0021-0022, as the spring radially expands and contracts the slide elements).
Teeny discloses the following regarding claim 9: the glenoid positioning device according to any one of claim 2, wherein said three connection bars are connected to said central spindle and to said three slide elements, respectively, by means of pins (60), thus providing a triple rod-crank type system (paras. 0015-0018).
Teeny discloses the following regarding claim 10: the glenoid positioning device according to claim 9, wherein said triple rod-crank type system is configured, during said rotation of said central spindle, to extend said three slide elements from a position of maximum closure to a position of maximum opening (paras. 0015-0018) and, during said rotation of said central spindle in an opposite direction, to retract said three slide elements in a further position that is at least partially retracted (paras. 0015-0018).
Teeny discloses the following regarding claim 11: the glenoid positioning device according to claim 1, wherein the stroke of said three slide elements, when radially extended, is such as to pass a glenoid margin in a sagittal plane in the fore/aft direction (Figs. 5-12, where the slide elements would be fully capable of being expanded and positioned such that it is passed a glenoid margin).
Teeny discloses the following regarding claim 12: the glenoid positioning device according to any one of claim 2, wherein said hub further comprises a pin (60) configured to engage into a radial groove (56) of said central spindle, to allow said rotation of said central spindle (paras. 0015-0018), thus preventing a translation of said central spindle in an axial direction (horizontal direction).
Teeny discloses the following regarding claim 13: the glenoid positioning device according to any one of claim 2, wherein said central spindle is configured to identify a center  of a circular area of a glenoid cavity (Figs. 5-12, as the spindle is positioned along the central portion of a circular area within the glenoid) for positioning a reference in a center of a glenoid fossa of scapula (Figs. 5-12).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeny in view of Neichel et al. (US Pub. No. 2019/0015221; hereinafter Neichel).
Teeny discloses the limitations of the claimed invention, as described above. However, it does not recite using a K-wire. Neichel teaches that it is well known in the art to use K-wires (paras. 0108, 0179), in order to allow the user to more easily and accurately position the orthopedic tools within the patient. It would have been obvious to one having ordinary skill in the art to modify the device of Teeny to comprise a K-wire, as taught by Neichel, for the purpose of allowing the user to more easily and accurately position the orthopedic tools within the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774